DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered. 
			                 Status of the Application
2.	Acknowledgement is made of the amendment received on 6/14/2022. Claims 26, 27, 29, 31-33, 35-42 & 48-52 are pending in this application. Claims 1-25, 28, 30, 34 & 43-47 are canceled. Claims 48-52 are new. 
Allowable Subject Matter
3.	Claims 26, 27, 29, 31-33, 35-42 & 48-52 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
a second dielectric layer over the first dielectric layer and laterally adjacent to the second portion of the first structure, the second dielectric layer having a top surface substantially planar with a top surface of the second portion of the first structure; and a second structure comprising the first or a second crystalline III-N material over the second portion of the first structure and extending laterally onto a region of the second dielectric layer, wherein the region of the second dielectric layer is over the region of the first dielectric layer, as in the context of claim 26; 
a second dielectric layer over the first dielectric layer and laterally adjacent to the second portion of the first structure, the second dielectric layer having a top surface substantially planar with a top surface of the second portion of the first structure; a second structure comprising the first or a second crystalline III-N material over the second portion of the first structure and extending laterally onto a region of the second dielectric layer, wherein the region of the second dielectric layer is over the region of the first dielectric layer, as in the context of claim 38; and 
a second dielectric layer over the first dielectric layer and laterally adjacent to the second portion of the first structure; and a second structure comprising the first or a second crystalline III-N material over the second portion of the first structure and extending laterally onto a portion of the second dielectric layer, wherein the portion of the second dielectric layer extends along a sidewall of the second portion of the first structure and onto a second region of the first dielectric layer adjacent to the first region of the first dielectric layer, as in the context of claim 48. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        7/8/22